Title: To Thomas Jefferson from William Short, 15 February 1804
From: Short, William
To: Jefferson, Thomas


               
                  Feb. 15. [1804]
               
               Jeffn.—As to papers he sent me—Price is to give him directions as to Durret  &c—Anthony—If he shall not receive the back rents to give Price a list—he to acot. with Mr. G. Jef.—The affair of the etiquette—the gaz. of U.S.—the no advertisements explained—inclose the paper from J V Stap—Gerry’s letter to me left at N. York—My first object was to enquire after Harvie as have no ansr. from him
            